 



Exhibit 10.34
ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of this 6th day
of March, 2008 by and between CHAD Therapeutics, Inc., a California corporation
(“CHAD”) and Respironics, Inc., a Delaware corporation (“Purchaser”).
W I T N E S S E T H:
     WHEREAS, the parties hereto desire that CHAD sell to Purchaser, and that
Purchaser purchase from CHAD in accordance with the terms and conditions of this
Agreement substantially all of the assets of the Total O2 Delivery System,
including the OMNI-5 In-Home Filling System, OMNI-2 In-Home Filling System, Omni
Fill technology and CHAD Post Valve patent (the “Total O2 Product”) and CHAD’s
business related thereto (the “Business”) as further detailed herein; and
     WHEREAS, the parties hereto desire to set forth certain representations,
warranties and covenants made by each to the other as an inducement to the
consummation of the transactions contemplated herein and certain additional
agreements related thereto.
     NOW, THEREFORE, in consideration of the premises, the mutual
representations, warranties and covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
ARTICLE I
PURCHASE AND SALE OF PURCHASED ASSETS
     1.1 Assets to be Acquired. Subject to and upon the terms and conditions set
forth herein, Purchaser agrees to purchase from CHAD, and CHAD agrees to sell,
transfer, convey and assign to Purchaser, free and clear of all Encumbrances (as
defined herein) of any kind or nature whatsoever, the assets set forth on
Schedule 1.1 and CHAD’s rights under the licenses set forth on Schedule 1.1
(collectively, the “Purchased Assets”), for the Purchase Price specified in
Section 2.1. The Purchased Assets do not include, and CHAD is not selling,
assigning, transferring, conveying or delivering, and Purchaser is not
purchasing, acquiring or accepting from CHAD, any of the assets, properties or
rights except as set forth on Schedule 1.1 (collectively, the “Excluded
Assets”). The transfer of the Purchased Assets pursuant to this Agreement shall
not include the assumption of any liability or obligation of any kind, character
or description (“Liability”) related to the Purchased Assets unless Purchaser
expressly assumes that Liability pursuant to Section 2.2(a).
     1.2 Conveyance of Assets. The conveyance, transfer and delivery of the
Purchased Assets shall be made by CHAD and accepted by Purchaser as of the
Closing Date, conditioned upon the satisfaction of the following:
          (a) CHAD shall execute and deliver to Purchaser a bill of sale in the
form of Exhibit 1.2(a) attached hereto and made a part hereof (the “Bill of
Sale”);
          (b) CHAD and Purchaser shall execute and deliver an Assignment and
Assumption Agreement in the form of Exhibit 1.2(b) attached hereto and made a
part hereof (the “Assignment and Assumption Agreement”) with respect to the
Assumed Liabilities and Assigned Contracts (each as hereinafter defined);

 



--------------------------------------------------------------------------------



 



          (c) CHAD shall execute and deliver to Purchaser an assignment to
Purchaser of the Purchased Intellectual Property (as defined in Schedule 1.1) in
the form of Exhibit 1.2(c) attached hereto and made a part hereof (“Intellectual
Property Assignment”);
          (d) CHAD shall deliver to Purchaser the notices to, and consents and
approvals of third parties listed on Schedule 1.2(d);
          (e) CHAD shall deliver to Purchaser a certificate, dated as of the
Closing Date, in form and substance reasonably satisfactory to Purchaser, of the
Secretary of Purchaser certifying (i) that attached thereto is a complete and
correct copy of the Articles of Incorporation of CHAD, as amended to date,
(ii) that attached thereto is a complete and correct copy of the Bylaws of CHAD,
as amended to date, and (iii) that attached thereto is a complete and correct
copy of resolutions adopted by the board of directors of CHAD, authorizing the
execution, delivery and performance of this Agreement and all other agreements
executed in connection herewith by CHAD and the transfer of the Purchased Assets
to Purchaser hereunder, and that such resolutions, approvals and consents have
not been amended or modified in any respect and remain in full force and effect
as of the date thereof;
          (f) CHAD shall execute and deliver such additional instruments of
sale, transfer, conveyance and assignment as of the Closing Date as shall, in
the reasonable opinion of Purchaser and its counsel, be necessary or appropriate
to vest in Purchaser good, valid and marketable title to the Purchased Assets in
accordance with Section 1.1;
          (g) Purchaser shall wire transfer the cash payment to or for the
account of CHAD in accordance with instructions delivered to Purchaser not less
than three (3) business days prior to Closing;
          (h) The representations and warranties of CHAD set forth in this
Agreement shall be true and correct in all material respects at and as of the
Closing Date;
          (i) CHAD shall have performed or complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by CHAD at or prior to the Closing;
          (j) The representations and warranties of Purchaser set forth in this
Agreement shall be true and correct in all material respects at and as of the
Closing Date;
          (k) Purchaser shall have performed or complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by Purchaser at or prior to the Closing; and
          (l) CHAD and Purchase shall execute and deliver a Transition Services
Agreement in the form of Exhibit 1.2(l) attached hereto and made a part hereof
(the “Transition Services Agreement”).
     1.3 Closing. The closing of the transactions contemplated herein (the
“Closing”) shall take place on March 6, 2008 by the exchange of documents and
instruments by mail, courier, telecopy, electronic transmission (.pdf) and wire
transfer to the extent mutually acceptable to the parties hereto upon compliance
with the terms, conditions and contingencies contained herein or on such other
date as is mutually agreed upon by the parties hereto (such date to be herein
referred to as the “Closing Date”). All computations, adjustments, and transfers
for the purposes hereof shall be effective as of the close of business on the
Closing Date.

2



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE PRICE; ASSUMPTION OF LIABILITIES
     2.1 Purchase Price; Payments at Closing. The purchase price for the
Purchased Assets will be an amount equal to One Million Eight Hundred
Twenty-Five Thousand Dollars ($1,825,000.00) (the “Cash Purchase Price”),
payable at Closing by wire transfer to CHAD, plus the assumption of certain
Liabilities of CHAD in accordance with Section 2.2 (collectively, the “Purchase
Price”).
     2.2 Assumption of Liabilities.
          (a) Assumed Liabilities. Purchaser is assuming only those Liabilities
and obligations listed on Schedule 2.2(a) (the “Assumed Liabilities”).
          (b) Excluded Liabilities. Notwithstanding anything herein to the
contrary, CHAD shall retain and Purchaser shall not assume or be liable for the
following Liabilities and obligations of CHAD:
               (i) all federal, state, local, foreign and other Taxes (as
defined herein) (regardless of whether the filing of any Tax Return with respect
thereto or payment of any amount in respect thereof is filed, paid or due prior
to, on or after the Closing Date) (A) arising as a result of CHAD’s operation of
its business or ownership of the Purchased Assets prior to the Closing, (B) that
will arise as a result of the sale of the Purchased Assets pursuant to this
Agreement, and (C) that are deferred in any nature;
               (ii) all Liabilities, including royalty payments accrued or
accruable to the Closing Date, arising out of or relating to products of CHAD to
the extent manufactured or sold prior to the Closing other than to the extent
assumed under Section 2.2(a);
               (iii) all Liabilities under any Assigned Contract assumed by
Purchaser pursuant to Section 4.8 that arises after the Closing, but that arises
out of or relates to any breach that occurred prior to Closing; and
               (iv) all Liabilities or obligations of CHAD that are not Assumed
Liabilities, including without limitation, all Liabilities and obligations
retained by CHAD in accordance with Section 3.9 of this Agreement (collectively,
the “Excluded Liabilities”).
ARTICLE III
COVENANTS
     3.1 Consents. CHAD will obtain all consents, releases and approvals
required to enable CHAD to effect the transactions contemplated hereby and
required for the assignment of the rights of CHAD under any of the Purchased
Assets.
     3.2 Tax Information. The Purchase Price shall be allocated in accordance
with Schedule 3.2. After the Closing, the parties shall make consistent use of
the allocation, fair market value, and useful lives specified in Schedule 3.2
for all Tax purposes and in all filings, declarations, and reports with the IRS
in respect thereof, including the reports required to be filed under
Section 1060 of the Code. Purchaser shall prepare and deliver IRS Form 8594 to
CHAD within forty-five (45) days after the Closing Date to be filed with the
IRS. In any proceeding related to the determination of any Tax, neither
Purchaser nor CHAD shall contend or represent that such allocation is not a
correct allocation. The parties

3



--------------------------------------------------------------------------------



 



shall promptly advise each other of the existence of any tax audit, controversy,
or litigation related to any allocation hereunder.
     3.3 Public Announcements. Except for any public announcement relating to
the transactions contemplated herein as may be required by law or stock exchange
or quotation system rules or as provided in this Section, CHAD and Purchaser
agree that each of such parties have not, and have directed its directors,
officers, employees, representatives and agents who have knowledge of the
transactions not to, disclose to any person who is not a participant in
discussions concerning the transactions (other than persons whose consent is
required to be obtained hereunder), any of the terms, conditions or other facts
with respect to the transactions contemplated herein .
     3.4 Covenant Regarding Tax Matters.
          (a) As used in this Agreement, the following terms have the specified
meanings:
               (i) “Tax Authority” shall mean any United States federal,
foreign, national, state, county or municipal or other local government, any
subdivision, agency, commission or authority thereof, or any quasi-governmental
body exercising any taxing authority or any other authority exercising tax
regulatory authority.
               (ii) “Tax Return” shall mean any return, amended return,
estimated return, information return and statement (including any related or
supporting information) filed or to be filed with any Tax Authority in
connection with the determination, assessment, collection or administration of
any Tax.
               (iii) “Tax” or “Taxes” shall mean all taxes, charges, fees,
interest, fines, penalties, additions to tax or other assessments of any kind
whatsoever, including without limitation, income, excise, environmental,
property, sales, gross receipts, gains, transfer, occupation, privilege,
employment (including social security and unemployment), use, value added,
capital stock or surplus, franchise taxes, advance corporate tax and customs
duties imposed by any Tax Authority.
          (b) CHAD shall be solely responsible for and shall pay, without any
cost to Purchaser, any and all Taxes arising from the operations of the Business
or use of the Purchased Assets prior to Closing and as a result of the sale of
the Purchased Assets (regardless of whether the filing of any Tax Return with
respect thereto or payment of any amount in respect thereof is filed, paid or
due prior to, on or after the Closing Date) (collectively, the “Tax
Obligations”).
          (c) Except as otherwise provided in this Agreement, the parties hereby
agree that each of them shall cooperate with the other in executing or causing
to be executed any required document and by making available to the other, as
promptly as practicable, all work papers, records and notes of any kind at all
reasonable times for the purpose of allowing the appropriate party to complete
Tax Returns, participate in a proceeding, obtain refunds, make any determination
required under this Agreement or defend or prosecute Tax claims. Notwithstanding
anything to the contrary contained herein, CHAD shall have sole and exclusive
authority to prepare and file all Tax Returns concerning CHAD related to
activities occurring prior to the Closing, including, without limitation, its
operation of the Business and its use of the Purchased Assets and all matters
under agreements not being assumed by Purchaser (regardless of when such return
is filed).
     3.5 Transaction Expenses. All of the expenses incurred by Purchaser in
connection with the authorization, negotiation, preparation, execution and
performance of this Agreement and other agreements referred to herein and the
consummation of the transactions contemplated hereby, including,

4



--------------------------------------------------------------------------------



 



without limitation, all fees and expenses of agents, representatives, brokers,
counsel and accountants for Purchaser, shall be paid by Purchaser. All expenses
incurred by CHAD in connection with the authorization, negotiation, preparation,
execution and performance of this Agreement and the other agreements referred to
herein and the consummation of the transactions contemplated hereby, including
without limitation, all fees and expenses of agents, representatives, brokers,
counsel and accountants, shall be paid by CHAD.
     3.6 Access to Books and Records. After the Closing, CHAD and Purchaser
shall each preserve, or make arrangements for the preservation of, all of the
records and books, client records, and any other records to the extent relevant
to the Purchased Assets prior to the Closing until the fifth anniversary of the
Closing Date, and, until such time, make or cause them to be made available,
during normal business hours, to the other party and its designees, counsel,
accountants, and others authorized by them for inspection and the making of
copies thereof to the extent either party reasonably requires the foregoing for
purposes of any tax, audit, accounting, litigation, governmental investigation,
or governmental enforcement matter or for any other purpose arising under this
Agreement including, without limitation, enforcement of this Agreement. The
inspecting party shall bear all reasonable cost of photocopying and other out of
pocket expenses of the other party hereto.
     3.7 Bulk Transfers. The parties hereto waive compliance with the
requirements of the bulk sales law of any jurisdiction in connection with the
sale of the Purchased Assets to Purchaser; provided, however, that CHAD shall
pay and discharge when due all claims of creditors asserted against Purchaser or
the Purchased Assets by reason of such noncompliance and shall take promptly all
necessary actions required to remove any lien which may be placed upon any of
the Purchased Assets by reason of such noncompliance.
     3.8 Excluded Assets, Excluded Liabilities and Tax Obligations. Subsequent
to the Closing, CHAD agrees to indemnify and hold Purchaser harmless with
respect to any action, claim, suit or proceeding involving the Excluded Assets,
the Excluded Liabilities or the Tax Obligations, including, without limitation,
any loss, Liability, cost or expense (including without limitation, legal fees,
and expenses and court costs) arising out of or in connection with the Excluded
Assets, the Excluded Liabilities or the Tax Obligations.
     3.9 Recalls. If a recall of any of the Total O2 Product, sold prior to the
Closing Date is required by the FDA, the party receiving notification from the
FDA shall notify the other party to this Agreement in writing within five
(5) days of notification of such recall by the FDA and CHAD shall (a) conduct
any Product recall in accordance with the FDA’s requirements; (b) be responsible
for all Liabilities associated with such recall; and (c) indemnify and hold
Purchaser harmless against all costs, Liabilities and expenses related to such
recall, provided that, Purchaser shall, to the extent necessary, cooperate in a
commercially reasonable manner with the effectuation of the recall.
     3.10 Restrictive Covenant. Except as set forth in Section 3.10 of the
Disclosure Schedule attached hereto, CHAD covenants that, commencing on the
Closing Date and ending on the fifth anniversary of the Closing Date (the
“Non-Compete Period”), CHAD shall not, directly or indirectly, engage or invest
in, own, manage, operate, finance, control or participate in the ownership,
management, operation, financing or control of, be associated with or in any
manner connected with, lend its name to, lend its credit to or render services
or advice to, any business whose products or activities compete in whole or in
part with the Business or Purchased Assets or the products relating thereto
anywhere in the world. CHAD acknowledges that the restrictions contained in this
Section 3.10 are reasonable and necessary to protect the legitimate interests of
Purchaser and constitute a material inducement to Purchaser to enter into this
Agreement and consummate the transactions contemplated by this Agreement.
Without limiting the generality of the foregoing, the Noncompetition Period
shall be extended for an

5



--------------------------------------------------------------------------------



 



additional period equal to any period during which CHAD is in breach of its
obligations under this Section 3.10. In the event that any covenant contained in
this Section 3.10 should ever be adjudicated to exceed the time, geographic,
product or service or other limitations permitted by applicable law in any
jurisdiction, then any court is expressly empowered to reform such covenant, and
such covenant shall be deemed reformed, in such jurisdiction to the maximum
time, geographic, product or service or other limitations permitted by
applicable Law. The covenants contained in this Section 3.10 and each provision
thereof are severable and distinct covenants and provisions. The invalidity or
unenforceability of any such covenant or provision as written shall not
invalidate or render unenforceable the remaining covenants or provisions hereof,
and any such invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant or provision in any other
jurisdiction.
     3.11 Intellectual Property. CHAD will, upon request of Purchaser, provide
promptly all pertinent facts and documents relating to the Purchased
Intellectual Property (as defined herein) as may be known and accessible and
will testify as to the same in any interference or litigation related thereto,
and will promptly execute and deliver all papers, instruments or affidavits
required to apply for, obtain, maintain, issue and enforce the Purchased
Intellectual Property. CHAD furthermore agrees upon request of the Purchaser and
without further remuneration, to execute and deliver any and all papers for the
filing and granting of the Purchased Intellectual Property and the perfecting of
title thereto in the Purchaser.
     3.12 Royalty Payments. CHAD covenants to pay directly to Purchaser all
royalty payments accrued, but unpaid, as of the Closing Date pursuant to the
Carleton License Agreement (as defined in Schedule 1.2(d) hereto) within fifteen
(15) business days after the Closing Date. Such payment shall include a report
and detailed accounting of the determination of such royalty payment as required
pursuant to the Carleton License Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF CHAD
In order to induce Purchaser to enter into this Agreement and consummate the
transactions contemplated hereby, CHAD represents and warrants, with such
representations and warranties being true and correct in all material respects,
to Purchaser:
     4.1 Organization and Authority of CHAD. CHAD is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California. CHAD has all necessary corporate power and authority to own, lease,
transfer and assign the Purchased Assets.
     4.2 Corporate Power and Authority; Due Authorization. CHAD has full
corporate power and authority to execute and deliver this Agreement and each of
the CHAD Transaction Documents to which CHAD is or will be a party and to
consummate the transactions contemplated hereby. “CHAD Transaction Documents”
means each of the agreements, documents and instruments referenced in this
Agreement to be executed and delivered by CHAD. The execution, delivery and
performance of this Agreement and the CHAD Transaction Documents have been duly
authorized by all necessary action on the part of CHAD. This Agreement and the
CHAD Transaction Documents have been duly executed and delivered by CHAD and
this Agreement and the CHAD Transaction Documents constitutes a valid and
binding agreement of CHAD.
     4.3 Title to Purchased Assets. Except as set forth in Section 4.3 of the
Disclosure Schedule, (a) CHAD has good, valid and marketable title to all of the
Purchased Assets free and clear of any mortgages, liens, pledges, security
interests, encumbrances, claims or similar rights of every kind and nature
(collectively, the “Encumbrances”), (b) none of the Purchased Assets is owned
jointly with any other person, including any affiliates of CHAD and (c) at the
Closing, Purchaser will obtain good and

6



--------------------------------------------------------------------------------



 



marketable title to the Purchased Assets free and clear of all Encumbrances.
     4.4 No Conflict; Required Consents. The execution and delivery by CHAD of
this Agreement and the CHAD Transaction Documents, and the consummation by CHAD
of the transactions contemplated hereby and thereby do not and will not
(a) require the consent, approval or action of, or any filing with or notice to,
any public, governmental or judicial authority; (b) violate the terms of any
Assigned Contract (as defined in Section 4.8) or be in conflict with, or result
in a breach of or constitute (upon the giving of notice or lapse of time or
both) a default under such Assigned Contract; (c) violate CHAD’s Articles of
Incorporation or Bylaws; or (d) violate any order, writ, injunction, decree,
judgment, ruling, law, rule or regulation of any federal, state, county,
municipal, or foreign court or governmental authority applicable to CHAD, the
Business or the Purchased Assets.
     4.5 Compliance with Laws. With respect to the Purchased Assets and the
Business, CHAD is in compliance in all material respects with all laws, orders,
rules and regulations of all governmental bodies and agencies applicable to
CHAD, the Purchased Assets or the Business, including without limitation, all
applicable laws, rules, regulations and requirements of the Food and Drug
Administration (“FDA”) under the provisions of the Federal Food, Drug and
Cosmetic Act, 21 U.S.C. Section 321 et seq. and its implementing regulations, 21
C.F.R. Section 801 et seq., including, but not limited to, (i) those laws
relating to the filing of premarket notifications or premarket approval
applications for medical devices, (ii) the registration with the FDA as a
manufacturing establishment and currently listing its marketed devices;
(iii) the manufacture, storage and shipment of products in compliance with FDA’s
standards for current good manufacturing practices; and (iv) product labeling
and promotion in accordance with all FDA rules and interpretations. CHAD has
provided Purchaser with copies of any and all notices of prior compliance
actions including complaints, notice of violation letters, warning letters, 483
inspection reports, etc. sent by any government agency on or after March 1,
2003.
     4.6 Licenses and Permits. CHAD holds and is in compliance in all material
respects with all of the licenses, permits, approvals and authorizations
necessary or required for the operation of the Purchased Assets (collectively,
the “Licenses and Permits”). No proceeding is pending or, to the knowledge of
CHAD, is threatened, which seeks revocation or limitation of any Licenses and
Permits.
     4.7 Tax Liens. There are no liens for Taxes on the Purchased Assets nor are
there any such liens which are pending or, to the best knowledge of CHAD,
threatened.
     4.8 Assigned Contracts. Schedule 4.8 attached hereto is a true, correct and
complete list of all “Assigned Contracts” which encumber the Purchased Assets.
As used herein, “Assigned Contract” means each of the Assigned Contracts,
individually. CHAD has provided or made available to Purchaser true, correct and
complete copies of all the Assigned Contracts, including any and all amendments
and waivers thereto. Each Assigned Contract is valid, legally binding and
enforceable against CHAD and the other parties thereto, in accordance with its
terms and is in full force and effect. CHAD has performed all obligations
required to be performed by it under, and is not in default under any Assigned
Contract, and no other event has occurred which, with notice or lapse of time,
or both, would constitute such a default.

7



--------------------------------------------------------------------------------



 



     4.9 Intellectual Property.
          (a) Schedule 1.1, attached hereto, sets forth a true and correct list
of all of the Intellectual Property that is necessary for the use of and/or part
of the Business, with the exception of commercially available software programs
with an annual license fee of less than $5,000, (the “Purchased Intellectual
Property”), specifying as to each such item, as applicable: (i) the
jurisdictions in which the item is issued or registered or in which any
application for issuance or registration has been filed, (ii) the respective
issuance, registration, or application number of the item, and (iii) the date of
application or issuance or registration of the item. Except as described in
Schedule 4.9(a), CHAD exclusively owns the Purchased Intellectual Property free
and clear of any Encumbrances. Any patents and registered copyrights, trade
marks, service marks, trade dress, and domain names set forth on Schedule 1.1
are in full force and effect, are held of record in the name of CHAD, and are
not the subject of any cancellation or reexamination proceeding or any other
proceeding challenging their extent or validity.
          (b) There are no royalties, honorariums or fees payable by CHAD to
other persons by reason of CHAD’s ownership or use of the Purchased Intellectual
Property, except as otherwise noted on Schedule 4.9(b).
          (c) The Purchased Assets do not and will not immediately following the
Closing infringe, dilute, misappropriate or otherwise violate the Intellectual
Property (as defined in Section 4.9(e)) of any third party, constitute unfair
competition or trade practices under the laws of any jurisdiction, or violate
any right of privacy. There is no pending or, to the knowledge of CHAD,
threatened claim or litigation against CHAD contesting the validity of or right
to use any of the Purchased Intellectual Property, nor has CHAD received any
written notice that the Purchased Intellectual Property conflicts, or will
conflict, with the asserted rights of others.
          (d) Except as set forth on Schedule 4.9(c), to the knowledge of CHAD,
no third party is infringing, misappropriating, or otherwise violating the
Purchased Intellectual Property.
          (e) As used herein, “Intellectual Property” means, collectively, any
and all of the following in any jurisdiction throughout the world: (i) patents,
patent applications, patent disclosures and all related continuation,
continuation-in-part, divisional, reissue, re-examination, utility, model and
design patents, patent applications, patent registrations and applications for
patent registrations, (ii) copyrights and registrations and applications for
registration of copyrights, (iii) computer software and databases (including
without limitation source code and object code, firmware, middleware, programs,
utilities, subroutines or routines), documentation, programmers’ logs,
flowcharts, descriptions and other work product that is used to plan, organize,
develop and modify the foregoing, (iv) trade secrets and legal rights therein,
(v) trademarks, service marks, trade dress, logos, slogans, trade names,
business names, and corporate names (whether or not registered), including all
variations, derivations, combinations, registrations and applications for
registration of the foregoing and all goodwill associated therewith,
(vi) Internet domain names and registrations and applications for registration
thereof, (vii) all proprietary rights similar to those described in the
preceding clauses of this subsection, and (viii) all remedies for past, present
and future infringement or other violation of any of the foregoing rights and
rights of protection of interest therein under the laws of all jurisdictions.
     4.10 Litigation; Judgments. There is no action, claim, suit, proceeding or
investigation pending or, to CHAD’s knowledge, threatened against or involving
the Purchased Assets or CHAD which would adversely affect the Purchased Assets
or their transfer to Purchaser hereunder, nor is there any action, claim, suit
or proceeding pending or, to the knowledge of CHAD, threatened before any court,
tribunal or governmental body seeking to restrain or prohibit or to obtain
damages or other relief in connection with the consummation of the transactions
contemplated by this Agreement, or CHAD’s

8



--------------------------------------------------------------------------------



 



ability to consummate the transactions contemplated by this Agreement and the
CHAD Transaction Documents. There are presently no outstanding judgments, orders
or decrees entered in any lawsuit or proceeding relating to the Business or the
Purchased Assets. There is no pending or threatened recall or investigation of
any product sold by CHAD in the Business.
     4.11 Sufficiency of Assets. The Purchased Assets constitute all of the
assets, tangible and intangible, of any nature whatsoever, necessary to operate
the Business in the manner presently operated by CHAD.
     4.12 Condition of Tangible Assets; Inventory. All Purchased Assets that are
tangible property are structurally sound, are in good operating condition and
repair (subject to normal wear and tear given the use and age of such assets),
are usable in the ordinary course of the Business. All inventory is located at
CHAD’s facilities and no inventory is held on a consignment basis. A schedule of
the inventory as of the Closing Date shall be provided to Purchaser within three
(3) business days after the Closing. From the date of Purchaser’s inspection of
the inventory on February 13, 2008, none of the inventory has been sold except
in the ordinary course of business.
     4.13 Product Warranty.
          (a) There are no warranties (express or implied, except as may be
implied by operation of law notwithstanding disclaimers set forth in CHAD’s
warranties) outstanding with respect to any Purchased Assets currently or
formerly manufactured, sold, distributed, shipped or licensed, or any services
rendered, by CHAD in connection with the Business, beyond that set forth in the
standard conditions of sale or service, copies of which are included on
Schedule 4.13(a).
          (b) Each Purchased Asset manufactured, sold, distributed, shipped or
licensed, or service rendered, by the CHAD in connection with the Business has
been in conformity with all applicable contractual commitments and warranties.
There are no material design, manufacturing or other defects, latent or
otherwise, with respect to any Purchased Asset and such Purchased Assets are not
toxic when used in accordance with their intended use. Each Purchased Asset that
has been manufactured, sold, distributed, shipped or licensed prior to Closing
contains all warnings required by applicable law and such warnings are in
accordance with reasonable industry practice.
     4.14 Solvency.
           (a)  CHAD is not now insolvent and will not be rendered insolvent as
a result of transactions contemplated herein (the “Contemplated Transactions”).
As used in this section, “insolvent” means that it is likely CHAD will be unable
to meet its liabilities as they mature.
          (b)  Immediately after giving effect to the consummation of the
Contemplated Transactions: (i) CHAD will be able to pay its Liabilities as they
become due in the usual course of its business; (ii) CHAD will not have
unreasonably small capital with which to conduct its present or proposed
business; (iii) CHAD will have assets (calculated at book value) that exceed its
Liabilities; and (iv) taking into account all pending and threatened litigation,
final judgments against CHAD in actions for money damages are not reasonably
anticipated to be rendered at a time when, or in amounts such that, CHAD will be
unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum probable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) as well as all other obligations of CHAD. The cash available to CHAD,
after taking into account all other anticipated uses of the cash, will be
sufficient to pay all such debts and judgments promptly in accordance with their
terms.

9



--------------------------------------------------------------------------------



 



     4.15 Broker’s Fees. Except as set forth in Section 4.15 of the Disclosure
Schedule, CHAD has not retained or engaged the services of any broker, finder or
intermediary, or paid or agreed to pay any fee or commission to any other person
or entity for or on account of the transactions contemplated hereby.
     4.16 Completeness of Disclosure. Except as specifically set forth in this
Agreement or the Schedules, there are no facts or circumstances of which CHAD is
aware that have had or could be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Purchased Assets or the condition
(financial or otherwise), operations, prospects or results of operations of the
Business. The term “Material Adverse Effect” means any change or effect or
combination of changes and effects, that individually or in the aggregate with
all other changes and effects, has had or is reasonably likely to have a
material adverse change or effect upon the use of the Purchased Assets.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER
In order to induce CHAD to enter into this Agreement and consummate the
transactions contemplated hereby, Purchaser represents and warrants, with such
representations and warranties being true and correct in all material respects,
to CHAD as follows:
     5.1 Organization and Authority of Purchaser. Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has the requisite power and authority to own its property
and to carry on its business as now being conducted by it.
     5.2 Power and Authority; Due Authorization. Purchaser has full power and
authority to execute and deliver this Agreement and each of the other
agreements, documents and instruments referenced in this Agreement to which
Purchaser is or will be a party (the “Purchaser Transaction Documents”) and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement and the Purchaser Transaction
Documents have been duly authorized by all necessary action on the part of
Purchaser. This Agreement and the Purchaser Transaction Documents have been duly
executed and delivered by Purchaser and each of this Agreement and the Purchaser
Transaction Documents constitutes a valid and binding agreement of Purchaser,
enforceable against Purchaser in accordance with its terms, subject to laws of
general application in effect affecting creditors’ rights and subject to the
exercise of judicial discretion in accordance with general equitable principles.
     5.3 No Conflict; Consents. The execution and delivery by Purchaser of this
Agreement, the Purchaser Transaction Documents and the consummation by Purchaser
of the transactions contemplated hereby and thereby do not and will not
(a) require the consent, approval or action of, or any filing or notice to, any
corporation, firm, person or other entity or any public, governmental or
judicial authority; (b) violate the terms of any instrument, document or
agreement to which Purchaser is a party, result in a breach of or constitute
(upon the giving of notice or lapse of time, or both) a default under any such
instrument, document or agreement; (c) violate Purchaser’s Certificate of
Incorporation or Bylaws; or (d) violate any order, writ, injunction, decree,
judgment, ruling, law or regulation of any federal, state, county, municipal, or
foreign court or governmental authority applicable to Purchaser, or the business
or assets of Purchaser.
     5.4 Broker’s Fees. Except for Raptor Partners, LLC, Purchaser has not
retained or engaged the services of any broker, finder, or intermediary, or paid
or agreed to pay any fee or commission to any other person or entity for or on
account of the transactions contemplated hereby.

10



--------------------------------------------------------------------------------



 



ARTICLE VI
SURVIVAL AND INDEMNIFICATION
     6.1 Survival.
          (a) Except as set forth in Section 6.1(b), all representations and
warranties contained in this Agreement shall survive the Closing for a period of
one (1) year.
          (b) The representations and warranties of CHAD contained in
Sections 4.1 (Organization and Authority of CHAD), 4.2 (Corporate Power and
Authority; Due Authorization), 4.3 (Title to Purchased Assets), 4.7 (Tax Liens),
and 4.15 (Broker’s Fee), and the representations and warranties of Purchaser
contained in Sections 5.1 (Organization and Authority of Purchaser), 5.2 (Power
and Authority; Due Authorization) and 5.4 (Broker’s Fees) shall survive the
Closing indefinitely.
          (c) The covenants and agreements which by their terms do not
contemplate performance after the Closing shall survive the Closing for a period
of one (1) year. The covenants and agreements which by their terms contemplate
performance after the Closing Date shall survive the Closing for a period of
three (3) years, or until the expiration of the applicable statute of
limitation, whichever is longer.
          (d) The period for which a representation or warranty, covenant or
agreement survives the Closing is referred to herein as the “Applicable Survival
Period.” In the event notice of claim for indemnification under Section 6.2 or
6.3 is given within the Applicable Survival Period, the representation or
warranty, covenant or agreement that is the subject of such indemnification
claim (whether or not formal legal action shall have been commenced based upon
such claim) shall survive with respect to such claim until such claim is finally
resolved. The Indemnitor shall indemnify the Indemnitee for all Losses (subject
to the limitations set forth herein, if applicable) that the Indemnitee may
incur in respect of such claim, regardless of when incurred.
     6.2 Indemnification by CHAD.
          (a) CHAD shall indemnify and defend Purchaser and its affiliates and
their respective stockholders, members, managers, officers, directors,
employees, agents, successors and assigns (the “Purchaser Indemnitees”) against,
and shall hold them harmless from, any and all losses, damages, claims
(including third party claims), expenses (including reasonable legal,
consultant, accounting and other professional fees, and reasonable fees and
costs incurred in enforcing rights under this Section 6.2) (collectively,
“Losses”) resulting from, arising out of, or incurred by any Purchaser
Indemnitee in connection with, or otherwise with respect to:
               (i) any breach of the representations and warranties of CHAD
contained in Sections 4.1, 4.2, 4.3, 4.7, and 4.15 and the covenants of CHAD
contained in Sections 3.1, 3.2, 3.4, 3.5, 3.7, 3.8, 3.9 and 3.11;
               (ii) any Excluded Liability including any pre-Closing Liability,
regardless of whether or not the Schedules discloses any such Excluded
Liability;
               (iii) any fees, expenses or other payments incurred or owed by
CHAD to any agent, broker, investment banker or other firm or person retained or
employed by it in connection with the transactions contemplated by this
Agreement and the CHAD Transaction Documents; and

11



--------------------------------------------------------------------------------



 



               (iv) fraudulent transfer laws or the failure to comply with any
bulk sales laws and similar laws.
     6.3 Indemnification by Purchaser. Purchaser shall indemnify and defend CHAD
and its managers, officers, directors, employees, agents, successors and assigns
(the “CHAD Indemnitees”) against, and shall hold them harmless from, any and all
losses resulting from, arising out of, or incurred by any CHAD Indemnitee in
connection with, or otherwise with respect to the operation of the Business
after the Closing Date.
     6.4 Third Party Claims. In the event that a Purchaser Indemnitee or CHAD
Indemnitee (each an “Indemnitee”) receives notice of the assertion of any claim
or the commencement of any action by a third party in respect of which indemnity
may be sought under the provisions of Section 6.2 or 6.3 (“Third Party Claim”),
the Indemnitee shall promptly notify the indemnifying party (“Indemnitor”) in
writing of such Third Party Claim (“Notice of Claim”). Failure or delay in
notifying the Indemnitor will not relieve the Indemnitor of any Liability it may
have to the Indemnitee, except and only to the extent that such failure or delay
causes actual harm to the Indemnitor with respect to such Third Party Claim. The
Notice of Claim shall set forth the amount, if known, or, if not known, an
estimate of the foreseeable maximum amount of claimed Losses (which estimate
shall not be conclusive of the final amount of such losses) and a description of
the basis for such Third Party Claim.
     6.5 Indemnification Procedures for Non-Third Party Claims. In the event of
a claim that does not involve a Third Party Claim being asserted against it, the
Indemnitee shall send a Notice of Claim to the Indemnitor. The Notice of Claim
shall set forth the amount, if known, or, if not known, an estimate of the
foreseeable maximum amount of claimed Losses (which estimate shall not be
conclusive of the final amount of such Losses) and a description of the basis
for such claim. The Indemnitor will have 30 days from receipt of such Notice of
Claim to dispute the claim and will reasonably cooperate and assist the
Indemnitee in determining the validity of the claim for indemnity. If the
Indemnitor does not give notice to the Indemnitee that it disputes such claim
within 30 days after its receipt of the Notice of Claim, the claim specified in
such Notice of Claim will be conclusively deemed a Loss subject to
indemnification hereunder.
     6.6 Sole and Exclusive Remedy . The indemnification rights of the parties
under this Article VI are the sole and exclusive remedy for any
misrepresentation, breach of warranty or failure to fulfill any agreement or
covenant hereunder on the part of any party hereto, and the parties expressly
agree that they shall have no right to seek specific performance, rescission or
restitution based on an alleged violation of this Agreement . Notwithstanding
the foregoing, nothing herein shall limit the right of either party to bring a
legal action against the other party for fraudulent statements or conduct in
connection with this Agreement or the transactions contemplated thereby.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     7.1 Severability. If any provision of this Agreement is prohibited by the
laws of any jurisdiction as those laws apply to this Agreement, that provision
shall be ineffective to the extent of such prohibition and/or shall be modified
to conform with such laws, without invalidating the remaining provisions hereto.
     7.2 Modification. This Agreement may not be changed or modified except in
writing specifically referring to this Agreement and signed by each of the
parties hereto.

12



--------------------------------------------------------------------------------



 



     7.3 Assignment. This Agreement may not be assigned without the prior
written consent of the other party hereto.
     7.4 Binding Agreement. The terms and conditions hereof shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
personal representatives, successors and permitted assigns.
     7.5 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     7.6 Notices. All notices, requests, demands, claims or other communications
(collectively, “Notices”) hereunder will be in writing and shall be deemed duly
given if personally delivered, sent by a recognized overnight delivery service
which guarantees next-day delivery (“Overnight Delivery”) or mailed by certified
mail, return receipt requested, postage prepaid and addressed to the intended
recipient, as set forth below:

         
 
  If to Purchaser:   Respironics, Inc.
 
      1740 Golden Mile Highway
 
      Monroeville, PA 15146
 
      Attn: John Frank, Vice President and General Manager Home Respiratory Care
 
       
 
  with a copy to:   Respironics, Inc.
 
      1010 Murry Ridge Lane
 
      Murrysville, PA 15668
 
      Attn: Vice President and General Counsel
 
       
 
  If to CHAD:   CHAD Therapeutics, Inc.
 
      21622 Plummer St.
 
      Chatsworth, CA 91311
 
      Attention: Earl L. Yager, Chief Executive Officer and President
 
       
 
  with a copy to:   Hillel T. Cohn
 
      Morrison & Foerster LLP
 
      555 West Fifth Street, Suite 3500
 
      Los Angeles, CA 90013-1024

or at such other address as any party hereto notifies the other parties hereof
in writing. The parties hereto agree that notices or other communications that
are sent in accordance herewith (i) by personal delivery, will be deemed
received on the day sent if received prior to 5:00 p.m. local time of the
recipient on a business day, and if not then on the first business day
thereafter, (ii) by Overnight Delivery, will be deemed received on the first
business day immediately following the date sent, and (iii) by U.S. Mail, will
be deemed received three (3) business days immediately following the date sent.
For purposes of this Agreement, a “business day” is a day on which U.S. national
banks are open for business and shall not include a Saturday or Sunday or legal
holiday. Notwithstanding anything to the contrary in this Agreement, no Notices
shall be required of the parties hereto except on a business day and in the
event a Notice is required to be given on a day which is not a business day,
such Notice shall be required to be given on the next succeeding day which is a
business day.
     6.8 Entire Agreement; No Third Party Beneficiaries. This Agreement,
together with the Exhibits and Schedules attached hereto, constitutes the entire
agreement and supersedes any and all other

13



--------------------------------------------------------------------------------



 



prior agreements, representations and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof. All such
other prior agreements, representations and undertakings are hereby terminated
and shall be of no force or effect. Except as otherwise expressly provided
herein, this Agreement is not intended to confer upon any person other than CHAD
and Purchaser and their respective successors or permitted assigns any rights or
remedies hereunder.
     6.9 Further Assurances. The parties to this Agreement agree to execute and
deliver, both before and after the Closing, any additional information or
documents or agreements contemplated hereby and/or necessary or appropriate to
effect and consummate the transactions contemplated hereby. CHAD agrees to
provide to Purchaser, both before and after the Closing, such information as
Purchaser may reasonably request in order to consummate the transactions
contemplated hereby.
     6.10 Governing Law. This Agreement, any CHAD Transaction Document and any
Purchaser Transaction Document shall be governed by and construed under the laws
of the Commonwealth of Pennsylvania, without reference to principles of conflict
of laws.
     6.11 Pronouns. All personal pronouns in this Agreement, whether used in the
masculine, feminine or neuter gender shall include all other genders, and the
singular shall include the plural and the plural shall include the singular.
     6.13 Amendment and Waiver. The parties may by mutual agreement amend this
Agreement in any respect, and any party, as to such party, may (a) extend the
time for the performance of any of the obligations of any other party, (b) waive
any inaccuracies in representations by any other party, (c) waive compliance by
any other party with any of the agreements contained herein and performance of
any obligations by such other party, and (d) waive the fulfillment of any
condition that is precedent to the performance by such party of any of its
obligations under this Agreement. To be effective, any such amendment or waiver
must be in writing and be signed by the party against whom enforcement of the
same is sought.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

                  CHAD THERAPEUTICS, INC.    
 
           
 
  By:   /s/ Earl L. Yager    
 
           
 
  Name:   Earl L. Yager    
 
  Its:   CEO    
 
                RESPIRONICS, INC.    
 
           
 
  By:   /s/ Joseph Bourgart    
 
           
 
  Name:   Joseph Bourgart    
 
  Its:   Vice President Business Development and Strategic Planning    

15